Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered July 9, 2002, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the factual sufficiency of his plea allocution is unpreserved for appellate review because he failed to move to withdraw his plea or vacate the judgment of conviction on this ground (see People v Pellegrino, 60 NY2d 636 [1983]; People v Snare, 11 AD3d 823 [2004]; People v Deyes, 3 AD3d 575 [2004]; People v Konstantinides, 295 AD2d 537 [2002] ). Furthermore, while an exception to the preservation rule exists where the defendant’s factual recitation casts significant doubt upon his guilt or negates an essential element of the crime pleaded to (see People v Lopez, 71 NY2d 662, 666 [1988]; People v Deyes, supra; People v Konstantinides, supra), we reject the defendant’s contention that this, exception applies here. The defendant’s admissions were sufficient to establish a factual basis for his plea of guilty to attempted robbery in the second degree, and did not suggest that he was intoxicated to such a degree as to negate intent (see People v Jaworski, 296 AD2d 597 [2002]; People v Harrell, 288 AD2d 489 [2001]; People v Sierra, 256 AD2d 598 [1998]; People v Farnham, 254 AD2d 767 [1998]). Krausman, J.P., Luciano, Spolzino and Lifson, JJ., concur.